Citation Nr: 0530808	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-34 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for migratory 
arthralgias of the bilateral shoulders, bilateral hands, and 
cervical spine, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had approximately 9 years of active service 
ending in December 1994.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claimant testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of that hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

3.  The veteran's bilateral knee disorder is associated with 
a diagnosed condition which began years after service and was 
not caused by any incident of service.

4.  There is competent medical evidence of an undiagnosed 
disability manifested by migratory arthralgias of the 
bilateral shoulders, bilateral hands, and cervical spine.

5.  The veteran does not have chronic fatigue syndrome or a 
separate undiagnosed disability manifested by symptoms 
involving chronic fatigue.
  

CONCLUSIONS OF LAW

1.  A bilateral knee disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  Service connection for migratory arthralgias of the 
bilateral shoulders, bilateral hands, and cervical spine is 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  Chronic fatigue syndrome, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service. 38 
C.F.R. § 3.303(d).  

In addition, service-connected disability compensation may be 
paid to: (1) a claimant who is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), 
(b).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  Also, 
"chronic" refers to  disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period.  
The 6- month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that service connection for a bilateral 
knee disorder, chronic fatigue syndrome, and migratory 
arthralgia involving bilateral shoulders, bilateral hands, 
and the neck is warranted.  He has essentially proffered two 
separate theories; first, that he contracted these 
disabilities during his service in the Gulf War and that 
these disabilities are "undiagnosed illnesses," and second 
that these disabilities are, in fact, diagnosed, and were 
incurred during active duty.       

Service medical records show various complaints of bilateral 
knee, bilateral shoulder, bilateral hand, and cervical spine 
pain in service.  In May 1989, the veteran complained of mild 
knee pain after running through some thick mud.  Physical 
examination was negative for signs of crepitus, grinding, or 
popping with meniscus non-tender to touch bilaterally, 
negative for lasticity, and negative for McMurray's and 
Drawers tests.  From May to October 1994 the veteran was 
treated for migratory joint pain, which the veteran 
experienced intermittently in his knees, shoulders, hands, 
and spine.  All examinations were negative for finding any 
cause of the veteran's joint pain and an August 1994 X-ray 
showed normal bilateral knees and shoulders.  

In June 2001, the veteran reported for a Gulf War Registry 
Examination.  At that time, the veteran reported that he was 
electronics technician on various ships during his Southwest 
Asia service.  The veteran reported that he had experienced 
joint aches in the knees, shoulders, hands, and neck 
currently and while in service.  He also reported chronic 
fatigue.  However, the veteran's physical examination was 
entirely normal.  Such a report clearly provides evidence 
against this claim.

The veteran was afforded two separate VA examinations in 
October 2002.  At that time, the veteran reported "migratory 
arthritis" and chronic fatigue which began in service with 
transient pain in the neck, shoulders, and knees.  Physical 
examination was entirely normal with no evidence of clubbing, 
edema, swelling, or deformities or any joint.  All joints 
were able to move in a full range of motion without 
discomfort.  There was no crepitus on motion testing.  
Examination of the cervical spine (neck) was also normal.  
Neurological examination was normal with intact sensory and 
reflexes.  The Gulf War Guidelines examiner could make no 
diagnosis of a disability as there were no findings on 
examination.  This examiner further opined that the veteran's 
current complaints were un-related to military service.  The 
joint examiner also found normal joints except for some mild 
subpatellar crepitus and tenderness of the patella of both 
knees.  Assessment was very mild chondromalacia in patent 
bilateral knees.  All other joints were found to be normal.  
The assessment was migratory pattern of joint pain of unknown 
etiology.  X-rays of all joints were normal.    

1.	Bilateral Knees

The October 2002 VA examination reveals that the veteran's 
symptoms of bilateral knee pain can be attributed to a known 
clinical diagnosis, namely chondromalacia.  Based on the 
evidence above, the Board finds that the symptomatology for 
which the veteran has complained has not resulted in a 
disability which can be said to be "undiagnosed."  Since 
there is, of record, medical evidence attributing the 
veteran's symptoms to a clinically-diagnosed disorder, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 must also be denied.

Service connection is also not warranted for a bilateral knee 
disorder on a direct basis.  There is no evidence of 
chondromalacia during service or within one year after 
service.  Also, while the veteran was seen with complaints of 
bilateral knee pain on several occasions during service, an 
August 1994 X-ray shows normal knees.  

While the veteran's belief that his bilateral knee disability 
is related to service, he, as a layperson, is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.
	
      2.  Migratory Arthralgias of the bilateral shoulders, 
bilateral hands, and cervical spine

Regarding the veteran's complaints of migratory arthralgia of 
the shoulders, hands, and spine, the Board finds that this 
disorder is undiagnosed.  Thus, the Board must consider 
whether this disorder constitutes an "undiagnosed illness" 
for purposes of 38 C.F.R. § 3.317.  

As was stated earlier, service medical records show that the 
veteran complained of joint pain of the shoulders, hands, and 
spine from May to October 1994.  These treatment reports also 
note that the veteran had complained of similar joint pain 
for the past 8 months.  

Because these complaints of joint pain are documented for a 
period of 6 months or more,  this disorder has met the 
definition of "chronic" under 38 C.F.R. § 3.317.  It is 
also noted that the October 2002 VA examiner opined that the 
veteran's migratory pattern of joint pain is "real" but 
undiagnosable.  This opinion shows an "objective indication 
of chronic disability" under 38 C.F.R. § 3.317 and must be 
accorded great probative weight.  

Resolving doubt in the veteran's favor, it appears that the 
veteran's documented migratory arthralgias of the shoulders, 
hands, and cervical spine meets the minimal requirements for 
an "undiagnosed illness" under 38 C.F.R. § 3.317.  
Accordingly, the Board finds that the evidence supports 
service connection for migratory arthralgias of the bilateral 
shoulders, bilateral hands, and cervical spine. 38 U.S.C.A. § 
5107(b).  The limited nature and extent of this disorder is 
not at issue before the Board at this time.

      3.  Chronic Fatigue Syndrome

Finally, the Board notes that while the veteran's service 
medical records show complaints of joint pain with a 
diagnosis of migratory arthralgias in service, these records 
do not show chronic fatigue or a diagnosis of chronic fatigue 
syndrome.  As there are no objective indications of chronic 
fatigue or chronic fatigue syndrome during service or to a 
degree of 10 percent or more within one year of separation 
from service, service connection under 38 C.F.R. § 3.317 is 
not warranted.  

Also, there is no current diagnosis of chronic fatigue 
syndrome in the claims folder.  Current disability is 
required in order to establish service connection.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the October 
2002 VA examiner described the veteran's symptoms as 
"intermittent chronic fatigue" this examiner also opined 
that the veteran's chronic fatigue did not have its onset in 
service, providing evidence against this claim.  Service and 
post-service medical records are found to provide, as a 
whole, negative evidence against this claim.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for chronic fatigue syndrome.  
38 U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U.S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2002 and July 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC) he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, VA medical records, and VA 
examination reports.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for migratory arthralgias of the bilateral 
shoulders, bilateral hands, and cervical spine, as due to an 
undiagnosed illness, is granted.  

Service connection for chronic fatigue syndrome is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


